Title: To George Washington from Major General Nathanael Greene, 11–14 July 1778
From: Greene, Nathanael
To: Washington, George


          
            [c.11-14 July 1778]
          
          I would propose writing to the french Admiral that there are two objects one of the two
            may be improvd as a blockade or an investiture as circumstances and the practibillity of
            entering the Harbour of New york should be found.
          The french fleet to take their station at Sandy Hook and block up the Harbour. This
            Army to take a position near the White Plains to cut off the Land communication and to
            all appearance seem to design some serious opperations against Newyork & the
            troops there.
          General Sullivan to be wrote to, desiring to know what force he has, that may be
            considerd in the charactor of regular troops what force is from the neighbouring States
            and expected in a few days, & what Militia can be brought
            together in Eight days time & how the Magazines are prepard for such a
            consumption & whether there is Boats to make a landing upon Rhode Island to
            learn the Strength of the Enemy there and the number of their Ships & of what
            force.
          In the mean time the Admiral to make himself acquainted with the depth of water into
            Newyork and the Ships & force there. On the return of the Express from General
            Sullivan the admiral to determin from the enquiry he shall make and the information
            General Sullivan shall give which will be the most elligible, object. But if it should
            be found that the fleet can come into the Harbour of Newyork, this Army will be ready to
            coopperate with him as far as the Nature of the Country & the situation of the
            Enemy will admit.
          The fleet from Sandy Hook can run into Newport in three days time that, that station
            will be favorable for either the one or the other of the measures—as should be found
            hereafter to be the most certain of success.
          I would inform the admiral of the difficulty of approaching Newyork by Land, of the
            Enemies strength there; and send a verbal account of our own strength and intended
            position. I would also send him a Copy of the Letter to G. Sullivan if it is not thought
            dangerous as it is possible it may fall into the Enemies hands.
        